Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the 1st sentence states “Embodiments of the present disclosure disclose..” (see above).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 19 recites " non-instantaneous computer readable storage medium" which covers forms of non- transitory tangible media and transitory media per se in view of the ordinary and customary meaning of computer program distribution media. See 1351 OG (02/23/2010), "Subject Matter Eligibility of Computer Readable Media". 

Examiner interprets the phrase “non-instantaneous” and being different from “non-transitory”, the difference being the length of time each could exist. Examiner’s interpretation is that “non-instantaneous” doesn’t necessarily imply non-transitory e.g. “non-instantaneous” could last for a few seconds and then disappear, in which case it is “non-instantaneous” but still transitory. Applicant’s specification doesn’t exclude transitory signals. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 - 8, 12 - 14, 16 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horita et al. (US 20160305794; which has been provided in the International Search Report).

Regarding claim 1, Horita discloses a positioning method, wherein the method is applied in a control device (Fig. 1, vehicle 2 has onboard control device 20, wireless device 30, subject vehicle position measurement device 40, camera device 50, sensors 50) and comprises:
receiving a broadcast message broadcast by a first object (Fig. 1, wherein the 1st object is the roadside unit 3;  [0056]), the broadcast message carrying broadcast positioning “…the roadside units 3 distribute map data including landmark information related to roads around them …”; Fig. 3, “position information column”; [0078]; Fig. 5, [0089]; [0103] , [0104], [0107]);
recognizing a collected image of a second object to obtain recognition information of the second object, the recognition information comprising image recognition positioning information of the second object ([0094] discloses “…landmark recognition processing in which, using the above landmark data that has thus been acquired, landmarks are recognized in the images from the onboard camera…” ; wherein the 2nd object is a landmark);
and determining location information of the control device according to the broadcast positioning information and the image recognition positioning information ([0094] discloses “…in which the position of the subject vehicle upon the road map is estimated;” [0159] discloses “…If there are a plurality of landmark recognition results, then it would also be possible to calculate the position of the subject vehicle from its relative distances from this plurality of landmarks…”; Fig. 14).

Regarding claim 5, Horita discloses the determining location information of the control device according to the broadcast positioning information and the image recognition positioning information, comprises:

correcting the broadcast positioning information according to the image recognition positioning information, and determining the location information of the control device based on the corrected broadcast positioning information (Fig. 14, steps S806 – S808; [0157] – [0159]).

Regarding claim 6, Horita discloses the first object comprises roadside equipment and/or a vehicle (Fig. 1, wherein the 1st object is the roadside unit 3; [0056]), and the second object comprises roadside equipment and/or a vehicle ([0094]).

Regarding claim 7, Horita discloses the roadside equipment comprises at least one of a traffic light, a traffic sign, a charging pile, a roadside parking charging device, and a roadside unit (Fig. 1, wherein the 1st object is the roadside unit 3; [0056]).

Claim 8 is similarly analyzed as claim 1, with claim 8 reciting equivalent apparatus limitations. The additional apparatus like processor, memory are disclosed by Horita (Fig. 1, elements 200, 231, near the bottom of Fig.1).



Claim 13 is similarly analyzed as claim 6.

Claim 14 is similarly analyzed as claim 7.

Regarding claim 16, Horita discloses on-board equipment, comprising the positioning device (Fig. 1, onboard control device 20 has subject vehicle position measurement device 40).

Regarding claim 17, Horita discloses on-board equipment further comprises an image acquisition device, the image acquisition device being used to acquire an image of a second object and send the collected image to the on-board equipment (Fig. 1, onboard control device 20 has camera device group 50; [0039]).

Regarding claim 18, Horita discloses the positioning system comprises the vehicle (Fig. 1, onboard device 20 has element 40) and further comprises a first object establishing a communication connection with the vehicle (Fig. 1, roadside unit 3 communicates with element 30 on element 20).

Regarding claim 19, Horita discloses a non-instantaneous computer readable storage medium storing computer instructions, wherein the computer instructions are used to enable the computer to execute the method according to claim 1 ([0042], 1st sentence).

Claim 20 is similarly analyzed as claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 - 3, 9 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Horita et al. (US 20160305794) in view of WO2010115020A2 (both of which have been provided in the International Search Report).
Regarding claim 2, Horita discloses the determining the location information of the control device according to the broadcast positioning information and the image recognition positioning information ([0094]; [0159]).
Horita does not disclose determining a coordinate conversion parameter according to the broadcast positioning information and the image recognition positioning information;
and generating the location information according to the coordinate conversion parameter and the image recognition positioning information.
In the same field of endeavor, however, WO2010115020A2 discloses determining a coordinate conversion parameter according to the broadcast positioning information and the image recognition positioning information (page 3, lines 4 – 19);
and generating the location information according to the coordinate conversion parameter and the image recognition positioning information (page 10, lines 19 – 22).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by WO2010115020A2 in the system of Horita because this would allow for detection of objects in images and thereby location of objects.

And the roadside units 3 generate messages in a predetermined format that include map data related to their surrounding roads from the data stored in the storage units of the roadside units 3”), and the recognition information further comprises attribute information of the second object ([0078] discloses “…data that specifies the shape of the landmark may be further appended, and thereby it will be possible to represent the position of the landmark in three dimensional space in the road map data in a more accurate manner”);
and the determining a coordinate conversion parameter according to the broadcast positioning information and the image recognition positioning information, comprises:
selecting an identical object from the first object and the second object according to the attribute information of the first object and the attribute information of the second object ([0085] discloses “The image 8100-1 and the image 8100-2 are landmark images for the same landmark 7100”).
Determining the coordinate conversion parameter according to broadcast positioning information and image recognition positioning information of the identical object is analyzed as in claim 2 above.

Claim 9 is similarly analyzed as claim 2.

.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Horita et al. (US 20160305794) (which has been provided in the International Search Report).

Regarding claim 15, Horita discloses the 1st object is a roadside unit. Horita discloses using vehicle speed as attribute information ([0154]). Since vehicle speed is used, it would be one of ordinary skill in the art that any other vehicle speed can also be used as an attribute.  Therefore, if the 1st roadside object is another vehicle, then under Rationales for Obviousness (MPEP 2143), it would be obvious to use the speed of that vehicle as this would help with position determination e.g. position can be based on relative speed of the vehicles.  Therefore, Examiner argues that the limitations of claim 15: 
“in case that the first object is the vehicle, the attribute information of the first object comprises at least one of the identification of the vehicle, the model of the vehicle, the color of the vehicle, the speed of the vehicle and the driving direction of the vehicle.”
is an obvious variation under Rationales for Obviousness (MPEP 2143), as explained above.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use speed from another vehicle, as this would enable one to determine the relative position based on speed.

Allowable Subject Matter
Claims 4, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to onboard positioning methods:

Kalabic  et al. (US 20210118288) discloses Attention-Based Control of Vehicular Traffic.
Du et al. (US 20200257310) discloses method and system for determining autonomous vehicle (AV) action based on vehicle and edge sensor data.
Unnikrishnan et al. (US 20200218913) discloses determining a motion state of a target object.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632